Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 10/30/2019 in which claims 1-20 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng (US 2010/0127568 A1).
As to claims 1 and 15, Ng discloses an apparatus comprising: 
a first power delivery (PD) controller (Fig 4, 430) having a first communication circuit configured to receive a first utilization capability message from a first detachable device (Fig 4, 130, see parag [0034]); 
a second PD controller having (Fig 4, 440) a second communication circuit configured to receive a second utilization capability message from a second detachable device (Fig 4, 140, parag [0034]); 
a control terminal (Fig 4, 460) configured to receive an output voltage range from a single stage power supply (Fig 4, 110); and 

As to claims 2 and 16, Ng discloses the apparatus of claim 1, wherein the first communication circuit is configured to notify the first detachable device of the selected output voltage after the first PD controller receives a synchronization signal from the second PD controller (implicit, see parags [0036-0038]).
As to claims 3 and 13, Ng discloses the apparatus of claim 1, wherein the first communication circuit is configured to notify the first detachable device of the selected output voltage after the first PD controller receives a synchronization signal from the second PD controller (implicit, see parags [0036-0038]).
As to claim 4, Ng discloses the apparatus of claim 1, further comprising: 
the single stage power supply (see Fig 4, 110).
As to claims 5 and 10, Ng discloses the apparatus of claim 1, wherein the processor is configured to select the output voltage that is compatible with: a first sink voltage range specified in the first utilization capability message, and a second sink voltage range specified in the second utilization capability message (see parags [0029-0032]).
As to claims 6, 11 and 19, Ng discloses the apparatus of claim 1, wherein the processor is configured to select the output voltage as a highest output voltage, from the output voltage range, that is within: a first sink voltage range specified in the first 
As to claims 7, 12 and 20, Ng discloses the apparatus of claim 1, wherein the processor is configured to select the output voltage as a highest output voltage, from the output voltage range, that is within: a first sink power range specified in the first utilization capability message, and a second sink power range specified in the second utilization capability message (see parags [0029-0032]).
As to claims 8 and 14, Ng discloses the apparatus of claim 1, wherein the first communication circuit is configured to notify the first detachable device of a predetermined voltage before receiving the first utilization capability message, and the second communication circuit is configured to notify the second detachable device of the predetermined voltage before receiving the first utilization capability message (see parags [0028-0032]).
As to claim 9, Ng discloses a power delivery (PD) controller (see Fig 4, 400) comprising: 
a control terminal (Fig 4, 460) configured to receive an output voltage range from a single stage power supply (Fig 4, 110); 
a communication circuit configured to receive a first utilization capability message from a first detachable device (Fig 4, 130, see parag [0034]); and 
control circuitry coupled to the control terminal and the communication circuit, the control circuitry configured to: 
receive a second utilization capability message of a second detachable device from a second PD controller (Fig 4, 140, parag [0034]); and 

As to claim 16, Ng discloses the multi-port charger of claim 15, further comprising: 
a first power delivery (PD) controller (Fig 4, 430) coupled to the control terminal, and including the first communication circuit, and the control circuitry (see parag [0034]); and 
a second PD controller (Fig 4, 440) coupled to the control terminal, and including the second communication circuit (see parag [0034]).
As to claim 18, Ng discloses the multi-port charger of claim 15, further comprising: the single stage power supply (Fig 4, 110) configured to deliver the selected output voltage to the first detachable device and the second detachable device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0094071 A1; US 2009/0055672 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        February 09, 2020